SUMMARY ORDER
Richard Krinsky appeals from a judgment entered May 30, 2007, that (1) denied his motion for summary judgment, and (2) granted defendants’ motion for summary judgment. Krinsky claimed defendants discriminated and retaliated against him in violation of Title VII, the Americans with Disabilities Act, and analogous state and city laws. He also asserted state law claims of harassment, defamation, slander, and intentional infliction of emotional distress. We assume the parties’ familiarity with the facts, proceedings below, and specification of issues on appeal.
We affirm the judgment of the district court for substantially the reasons articulated in its thorough memorandum and order of May 25, 2007, 2007 WL 1541369. We have considered each of Krinsky’s claims of error in the decision and found that they lack merit.